Plaintiff sues to recover back pay on the ground that his dismissal from his position as transfer clerk with the Post Office Department, on charges of having taken bets on horseraces while officially employed, was arbitrary and capricious since he was acquitted in a criminal case involving a charge of bookmaking. The case came before the court on the parties’ motions for summary judgment and, upon consideration thereof, together with oral argument of counsel, the court, on March 15,1963, concluded that plaintiff had failed to show procedural error or that the removal action was arbitrary, capricious or unsupported by substantial evidence and ordered that the petition be dismissed. Plaintiff’s motion for rehearing was denied October 11,1963.